—In an action to recover damages for medical malpractice, the plaintiff appeals from a judgment of the Supreme Court, Queens County (LaTorella, J.), which, *314upon a jury verdict, and upon denying her motion pursuant to CPLR 4404 (a) to set aside the verdict and for judgment in her favor as a matter of law, is in favor of the defendants and against her dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
A jury verdict will be set aside as legally insufficient only if there is no valid line of reasoning and permissible inferences which could possibly lead rational persons to the conclusion reached by the jury on the basis of the evidence presented at trial (see, Roca v Gerardi, 243 AD2d 616). The evidence adduced at trial did not so favor the plaintiff that the jury’s verdict could not have been reached by any fair interpretation of the evidence (see, Cohen v Hallmark Cards, 45 NY2d 493; Nicastro v Park, 113 AD2d 129).
The plaintiff’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Ritter, Krausman and Smith, JJ., concur.